Case: 16-17730   Date Filed: 07/06/2017   Page: 1 of 5


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-17730
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 5:16-cv-00066-LGW-RSB



DWIGHT K. SIFFORD,

                                                            Plaintiff-Appellant,

                                  versus

WARDEN,
ANDREA FORD,
Warden/Care/Treatment,
RICKY STONE,
Chief Care/Treatment,
DEBORAH STEWART,
Heatlh Service Admin,
ASSISTANT WARDEN, et al.,

                                                        Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                     ________________________

                              (July 6, 2017)
              Case: 16-17730     Date Filed: 07/06/2017   Page: 2 of 5


Before TJOFLAT, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

      Dwight K. Sifford, a state prisoner proceeding pro se, appeals the sua sponte

dismissal, pursuant to 28 U.S.C. § 1915A, of his 42 U.S.C. § 1983 action for

violations of the Eighth Amendment for failing to state a claim. On appeal, he

argues that he successfully stated a prima facie case of deliberate indifference

under the Eighth Amendment based on the medical care he received, and based on

actions taken during a transfer from one facility to another. Additionally, he

argues that he should have been allowed to amend his complaint.

      We review de novo a district court’s sua sponte dismissal for failure to state

a claim for relief under 28 U.S.C. § 1915A(b). Harden v. Pataki, 320 F.3d 1289,

1292 (11th Cir. 2003). Although we review a district court’s denial of a motion to

amend for abuse of discretion, we review de novo a decision that a particular

amendment to the complaint would be futile. Cockrell v. Sparks, 510 F.3d 1307,

1310 (11th Cir. 2007).

      To avoid dismissal for failure to state a claim on which relief can be granted,

a complaint must include “factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The complaint’s factual allegations




                                          2
              Case: 16-17730     Date Filed: 07/06/2017    Page: 3 of 5


must be accepted as true. Id.; see also Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007).

      “[D]eliberate indifference to serious medical needs of prisoners constitutes

the ‘unnecessary and wanton infliction of pain’ . . . proscribed by the Eighth

Amendment.” Estelle v. Gamble, 429 U.S. 97, 104 (1976). To show a prison

official acted with deliberate indifference, the plaintiff must first demonstrate an

objectively serious medical need. Farrow v. West, 320 F.3d 1235, 1243 (11th Cir.

2003). A serious medical need is “one that has been diagnosed by a physician as

mandating treatment or one that is so obvious that even a lay person would easily

recognize the necessity for a doctor’s attention.” Goebert v. Lee Cty., 510 F.3d
1312, 1326 (11th Cir. 2007) (quotation omitted).

      Once the plaintiff demonstrates serious medical need, he must show that the

official acted with deliberate indifference toward that need. Farrow, 320 F.3d at

1243. Deliberate indifference involves three components: (1) the prison official’s

subjective knowledge of a risk of serious harm; (2) the official’s disregard of that

risk; and (3) conduct that is more than gross negligence. Goebert, 510 F.3d at

1326–27. Finally, the plaintiff must show that the prison official’s deliberate

indifference caused his injury. Id. at 1326.

      Deliberate indifference must be more than an inadvertent failure to provide

adequate medical care, negligence in diagnosis or treatment, or medical


                                           3
              Case: 16-17730     Date Filed: 07/06/2017    Page: 4 of 5


malpractice. See Estelle, 429 U.S. at 105–06. Where an inmate receives medical

treatment but desires different modes of treatment, the care provided does not

amount to deliberate indifference. Hamm v. DeKalb Cty., 774 F.2d 1567, 1575

(11th Cir. 1985). A difference in medical opinion does not establish deliberate

indifference. Waldrop v. Evans, 871 F.2d 1030, 1033 (11th Cir. 1989). Whether

governmental actors should have employed “additional diagnostic techniques or

forms of treatment” is a “classic example of a matter for medical judgment” and,

therefore, is not an appropriate basis for liability under the Eighth Amendment.

See Estelle, 429 U.S. at 107 (holding that whether to order an x-ray or additional

diagnostic treatment is a matter for medical judgment).

      Generally, a district court must sua sponte provide a pro se plaintiff at least

one opportunity to amend his complaint, even where the plaintiff did not request

leave to amend. See Bank v. Pitt, 928 F.2d 1108, 1112 (11th Cir. 1991), overruled

in part by Wagner v. Daewoo Heavy Indus. Am. Corp., 314 F.3d 541, 542 (11th

Cir. 2002) (en banc). However, a district court need not allow even a pro se

plaintiff leave to amend where amendment would be futile. See Cockrell, 510 F.3d

at 1310. “Leave to amend a complaint is futile when the complaint as amended

would still be properly dismissed or be immediately subject to summary judgment

for the defendant.” Id.




                                          4
              Case: 16-17730     Date Filed: 07/06/2017   Page: 5 of 5


      Here, the district court did not err by dismissing Sifford’s complaint for

failure to state a claim. Sifford’s allegations regarding the medication he received

and his transfer following having teeth extracted involved his dissatisfaction with

the method of his care, which is insufficient to demonstrate deliberate indifference

under the Eighth Amendment. Hamm, 744 F.2d at 1575. Similarly, any failure to

grant Sifford’s request for a “chemical stress test” was a “classic example as a

matter for medical judgment” and therefore not an appropriate basis for liability

under the Eighth Amendment. See Estelle, 429 U.S. at 107. Further, Sifford failed

to demonstrate that the prison officials acted with more than gross negligence in

their use of “box-style” handcuffs during his transfer. Goebert, 510 F.3d at 1326–

27. Nor did the district court err by implicitly denying Sifford’s request to amend

his complaint, as his proposed amendment would have been futile.

      AFFIRMED.




                                          5